DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 06/01/2021, claims 1 and 16 have been amended; claims 31-34 are newly added. Claims 17-19 and 27 have been cancelled. The present application, application number 14/021,191 is being examined under the pre-AIA  first to invent provisions. Applicant amended to incorporate claim 2 limitations into claim 1, and cancel claim 2; amend claim 3 and 14.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Todd W. Barrett on 8/27/2021.
The application has been amended as follows:  Please cancel claims 12, 14 and 21; amend claims 13 and 15 to correct dependencies; and replace claims 1 and 20 with the following claims of 1 and 20 as follows: 
Claim 1:	A vehicle charging system, comprising: a battery bank including at least one repurposed battery and at least one non-repurposed battery; and a charging station in electrical communication with said battery bank and configured to deliver a DC output from said battery bank to an electrified vehicle; wherein said battery bank is electrically connected to said charging station upstream of rectifier diodes of a rectification stage of a DC circuit of said charging station; or said battery bank is electrically connected to said charging station downstream of rectifier diodes of a rectification stage of a DC circuit of said charging station.
Claim 20:	A vehicle charging system, comprising: a charging station; and a battery bank electrically connected to said charging station either upstream or downstream of rectifier diodes of a rectification stage of a DC circuit of said charging station; wherein said battery bank includes a repurposed battery, and said DC circuit is housed inside a housing of said charging station.

Claim 13, on line 1, replace “... The vehicle charging system as recited in claim 12 ...” with - - - The vehicle charging system as recited in claim 1 - - - 
Claim 15, on line 1, replace “... The vehicle charging system as recited in claim 14 ...” with - - - The vehicle charging system as recited in claim 1 - - - 

Reasons for Allowance
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1 and 20 limitations: “ … a vehicle charging system with a battery bank including at least one repurposed battery and at least one non-repurposed battery; and a charging station in electrical communication with said battery bank and configured to deliver a DC output from said battery bank to an electrified vehicle…” in combination with the remaining claim elements as set forth in Claims 1, 20 and their depending claims 2-11, 13, 15, 25, 26; and 22-24, 28-34 respectively.
battery bank includes a repurposed battery … the battery back is electrically connected to a charging station of the vehicle charging system by connecting a DC output from the battery bank to the charging station either upstream or downstream of rectifier diodes of a first rectification stage of a DC circuit of the charging station, and charging a battery pack…” in combination with the remaining claim elements as set forth in Claim 16. 
Therefore claims 1-11, 13, 15, 16, 20, 22- 26 and 28-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YALKEW FANTU/
Primary Examiner, Art Unit 2859